      Case 1-19-41183-cec          Doc 32      Filed 08/16/19       Entered 08/16/19 14:09:12




                             PINCUS LAW GROUP, PLLC
                                    425 RXR P LAZA , U NIONDALE , NY 11556
                                 T ELEPHONE : 516-699-8902 F AX : 516-279-6990




August 16, 2019

Hon Carla Craig
United States Bankruptcy Court
Eastern District of New York
Brooklyn, NY

Re:     Debtor: Maria Almonte
        Case No.:19-41183
        Chapter 13

Dear Judge Craig:

This office represents NewRez LLC d/b/a Shellpoint Mortgage Servicing. (“NewRez”). On or
about July 17, 2019, NewRez sent Debtor a missing documents list stating that the following
documents were still needed:
1.UBAF-Corrections
-Needs to be Dated on pg 4

2.4506-T Corrections
-Check Signature Box
-Date Document

3..Contribution Letter for Belarmino & Miguel
-Needs to have specific Amount or %, Start & End Date. Please note, Debtor followed up for the form
contribution letter a day or so after and the form contribution letter was provided the same day.

4..2nd Mtg Statement

5..Documentation For Name Change from Almonte to Rodriguez

6..Need Full 30 days of paystubs for both contributors

7..Full 2 months of bank statements for Bwr and contributors, all accounts, all pages included.
      Case 1-19-41183-cec        Doc 32     Filed 08/16/19      Entered 08/16/19 14:09:12




To date, no documents have been received. On behalf of NewRez, the undersigned counsel sent a second
request for these items this day.


                                                      Respectfully submitted,


                                                      __/s/Nicole LaBletta_______
                                                      Nicole LaBletta, Esq.
                                                      Pincus Law Group, PLLC
                                                      425 RXR Plaza
                                                      Uniondale, NY 11556
                                                      (516) 699-8902
Cc: All parties via ECF
